Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	- Claims 1-20 are allowed.

Allowable Subject Matter
 	The following is an Examiner's statement of reasons for allowance:
- Following a telephonic interview held on 2/16/2021, Applicant’s representative Mr. Jim Chen Liang authorized the Examiner’s amendment presented below in order to correct 112 and 101 issues and to further differentiate the current invention from the prior art of record.
- The required terminal disclaimer against the patent issued in the parent application was filed and approved on 2/24/2021.
- In view of the Examiner’s amendment presented below, and as indicated in the allowance of the parent application, the closest identified prior art of record including Das, Santhi and Ferreira, alone or in combination, do not teach or suggest all the features of independent claim 1 as amended. 
- In view of the above, independent claim 1 is deemed allowable. Claims 10 and 16 recite features similar to those recited in claim 1 and are therefore allowable for similar reasons. Claims 2-9, 11-15 and 17-20 depend on one of claims 1, 10 and 16 and are therefore allowable by virtue of their dependency.


Examiner’s Amendment
 	The Examiner’s amendment presented below was authorized by Mr. Jim Chen Liang following a telephonic interview held on 2/16/2021.

Please amend the claims as follows:
1.       (Currently Amended) A method for providing a computer dashboard as a cloud-based service in a cloud computing system, comprising:
receiving a dashboard file at a server via a computer network, processing of the dashboard file at the server providing a cloud-based dashboard service that collects and assembles operating conditions of a plurality of cloud-based services deployed in the cloud computing system, and outputs and dynamically updates data of the collected and assembled operating conditions of the plurality of cloud-based services on one or more graphical user interface elements of a dashboard, wherein the dashboard file also contains metadata indicating two or more entities allowed to access and edit the dashboard and a cloud based subscription corresponding to the cloud based dashboard service;
associating the received dashboard file with [[a]] the cloud-based subscription indicated in the metadata;
verifying identities of the two or more entities based on the cloud-based subscription;
providing, via the computer network, data identifying the cloud-based dashboard service corresponding to the dashboard file to the two or more entities upon verification of and the identifies of the two or more entities; and
accepting one or more revisions from one of the two or more of the entities allowed to access and edit the dashboard file and updating, at the server, the dashboard file with the accepted one or more revisions from the one of the two or more entities. 
2.	(Original) The method of claim 1, further comprising: 
receiving, from the one of the two or more of the entities, an input to the displayed dashboard at the server, the input requesting an action or data associated with a corresponding cloud-based service;
determining whether the one of the two or more of the entities has permission for the requested action or data; and
in response to determining that the one of the two or more of the entities has sufficient permission, allowing performance of the requested action or providing the requested data.  
3.	(Original) The method of claim 1 wherein receiving the dashboard file includes receiving the dashboard file at a resource manager associated with the cloud computing system via a portal of the cloud computing system.
4.	(Original) The method of claim 1 wherein receiving the dashboard file includes bypassing a portal of the cloud computing system and receiving the dashboard file directly at a resource manager associated with the cloud computing system.
5.	(Original) The method of claim 1 wherein receiving the dashboard file includes receiving the dashboard file in a package having one or more cloud-based applications or services.
6.	(Original) The method of claim 1, further comprising: 
receiving a revision to the received dashboard file; and
wherein displaying the dashboard includes displaying the dashboard based on the received revision to the dashboard file without actions from the two or more entities.

the metadata also indicate an allowed portion of the graphical user interface elements associated with an individual two or more entities; and
displaying the dashboard includes displaying the dashboard having only the allowed portion of the graphical user interface elements associated with the individual one of the two or more entities.
8.	(Original) The method of claim 1 wherein: 
the metadata also indicate one of the two or more entities allowed to edit the dashboard file; and
accepting the one or more revisions includes accepting the one or more revisions from the one of the two or more entities upon verifying that the one of the two or more entities is allowed to edit the dashboard file.
9.	(Original) The method of claim 1 wherein: 
the metadata also indicate that the dashboard file is associated with a classifier; and
the method further includes:
receiving a user input containing the classifier; and
in response to the received user input, displaying the dashboard associated with the classifier.
10.	(Currently Amended) A computer system implementing a computer dashboard as a cloud-based service in a cloud computing system, the computer system comprising:
a processor and a memory containing instructions executable by the processor to cause the computer system to:
receive a dashboard file, processing of the dashboard file by the processor providing a cloud-based dashboard service that collects and assembles operating conditions of a plurality of cloud-based services deployed in the cloud computing system, and outputs and dynamically updates data of the collected and assembled operating conditions of the plurality of cloud-based services on one or more graphical user interface elements of a 
verify entity identification of 
provide data indicating availability of the cloud-based dashboard service corresponding to the dashboard file to the two or more entities upon verification of the entity identification based on the cloud-based subscription indicated in the metadata; and
accept one or more revisions from one of the two or more of the entities allowed to access and edit the dashboard file and updating the dashboard file with the accepted one or more revisions.  
11.	(Original) The computer system of claim 10 wherein the process performed by the processor further includes: 
receiving, from the one of the two or more entities, an input to the displayed dashboard, the input requesting an action or data associated with a corresponding cloud-based service;
determining whether the one of the two or more entities has permission for the requested action or data; and
in response to determining that the one of the two or more entities has sufficient permission, allowing performance of the requested action or providing the requested data.  
12.	(Original) The computer system of claim 10 wherein receiving the dashboard file includes receiving the dashboard file via a portal of the cloud computing system.
13.	(Original) The computer system of claim 10 wherein receiving the dashboard file includes bypassing a portal of the cloud computing system and receiving the dashboard file directly at a resource manager associated with the cloud computing system.

15.	(Original) The computer system of claim 10 wherein the process performed by the processor further includes: 
receiving a revision to the received dashboard file; and
wherein displaying the dashboard includes displaying the dashboard based on the received revision to the dashboard file without actions from the two or more entities.
16.	(Currently Amended) A non-transitory computer readable storage medium containing instructions executable by the processor to cause a server in a cloud computing system to perform a process comprising:
receiving a request to access a dashboard file, processing of the dashboard file at the server providing a cloud-based dashboard service that collects and assembles operating conditions of a plurality of cloud-based services deployed in the cloud computing system, and outputs and dynamically updates data of the collected and assembled operating conditions of the plurality of cloud-based services on one or more graphical user interface elements of a dashboard, wherein the dashboard file also contains metadata indicating two or more entities allowed to access and edit the dashboard 
determining whether the received request is from the two or more entities based on the cloud-based subscription indicated in the metadata of the dashboard file; 
in response to determining that the received request is from the two or more entities allowed to access the cloud-based dashboard service based on the cloud-based subscription indicated in the metadata of the dashboard file, providing data indicating availability of the cloud-based dashboard service corresponding to the dashboard file to the two or more entities; and

17.	(Currently Amended) The non-transitory computer readable storage medium of claim 16 wherein the process performed by the processor further includes: 
receiving, from the one of the two or more of the entities, an input to the displayed dashboard, the input requesting an action or data associated with a corresponding cloud-based service;
determining whether the one of the two or more entities has permission for the requested action or data; and
in response to determining that the one of the two or more entities has sufficient permission, allowing performance of the requested action or providing the requested data.  
18.	(Currently Amended) The non-transitory computer readable storage medium of claim 16 wherein receiving the dashboard file includes receiving the dashboard file in a package having one or more cloud-based applications or services.
19.	(Currently Amended) The non-transitory computer readable storage medium of claim 16 wherein the process performed by the processor further includes: 
receiving a revision to the received dashboard file; and
wherein displaying the dashboard includes displaying the dashboard based on the received revision to the dashboard file without actions from the two or more entities.
20.	(Currently Amended) The non-transitory computer readable storage medium of claim 16 wherein: 
the metadata also indicate an allowed portion of the graphical user interface elements associated with the two or more entities; and
displaying the dashboard includes displaying the dashboard having only the allowed portion of the graphical user interface elements associated with the two or more entities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOURA ZOUBAIR whose telephone number is (571)270-7285.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434          
.